Citation Nr: 0300921	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for residuals of 
a fracture of the left great toe.

2.  Entitlement to an increased disability rating for 
service-connected seventh (facial) cranial nerve 
paralysis, currently rated as 10 percent disabling for 
disability affecting the left side of the face, to include 
a separate rating for disability affecting the right side 
of the face.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1995 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In the 
November 1995 rating decision, the RO denied the veteran's 
application to reopen a claim for residuals of a fracture 
of the left great toe.  In the August 1997 rating 
decision, the RO granted an increased (compensable) 
disability rating of 10 percent for service-connected 
seventh (facial) cranial nerve paralysis affecting the 
left side of the face.

The veteran had also appealed to the Board the RO's denial 
of an increased rating for a service-connected back 
condition, then rated as 20 percent disabling, in an April 
2000 rating decision.  A hearing was held in May 2000 
before a VA hearing officer during which the veteran 
stated that he wished to continue his appeal of the denial 
of the claims concerning the left toe and facial nerve 
paralysis and during which he argued that a 60 percent 
rating was warranted for his back condition under the 
rating criteria provided by the VA Schedule for Rating 
Disabilities.  See May 2000 Hearing Transcript at p. 6.

Before the case was certified to the Board on appeal, the 
RO granted a 60 percent rating for the back condition 
which was the highest rating provided by the rating 
criteria.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5285-
5293 (2002).  Thus, the RO granted the "full benefits 
sought on appeal" with regard to the back claim, and there 
are no other issues that have been raised by the veteran 
or the evidence of record in connection with that claim.  
VAOPGCPREC 6-96 (Aug. 16, 1996) (Board is required to 
address the issue of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances); see AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the issue of an increased rating for 
a back disability is not before the Board on appeal.


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied service 
connection for residuals of a fracture of the left big 
toe; the veteran did not appeal this rating decision.

2.  Evidence submitted since the June 1982 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Service-connected seventh (facial) cranial nerve 
paralysis is manifested by facial asymmetry and lack of 
expression due to bilateral facial weakness; bilateral 
facial muscle fasciculations, more on the left than the 
right, and bilateral weakness, graded as 3.5-4/5 on the 
right side and 3/5 on the left side.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision denying service 
connection for residuals of a fracture of the left big toe 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the June 1982 rating decision 
denying service connection for residuals of a fracture of 
the left big toe is not new and material, and the 
veteran's claim for service connection may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for an increased rating for 
service-connected seventh (facial) cranial nerve paralysis 
affecting the left side of the face, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8207 (2002).

4.  The criteria for a separate rating of 10 percent, but 
not higher, for service-connected seventh (facial) cranial 
nerve paralysis affecting the right side of the face, have 
been met; the rating is to be combined but without the 
bilateral factor.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.26, 4.124a, Diagnostic Code 8207 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, which emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated and which affirmed 
VA's duty to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp. 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, 
Note (West Supp. 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, except 
with regard to applications to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Concerning the latter, the provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence required to 
reopen previously denied claims, were amended effective 
August 29, 2001, and these amendments are effective only 
for claims received on or after August 29, 2001, and 
therefore they are not relevant to the veteran's 
application in this case to reopen the claim for service 
connection for residuals of a fracture of the left great 
toe.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

VA's duties under the VCAA have been fulfilled in this 
case.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the RO specifically notified the veteran in a 
December 2001 letter what the evidence must show to 
establish entitlement to service connection for residuals 
of the fracture to the left great toe.  The RO informed 
the veteran that these requirements included evidence 
showing an injury in service, a current disability, and a 
relationship between the injury and the current 
disability.  The RO told the veteran that VA would obtain 
his service medical records and other military records, if 
necessary, in connection with this claim.  The RO also 
notified the veteran that VA would get any VA medical 
records or other medical records that the veteran told VA 
about.  The veteran was informed that he could submit his 
own statement or statements from other people describing 
his disability.  The veteran was also informed that he 
could submit a medical opinion from a doctor about a 
relationship between a current disability and the injury 
in service.

With regard to the claim for an increased rating for 
service-connected seventh (facial) cranial nerve 
paralysis, the RO notified the veteran in the December 
2001 letter that the information VA needed from him was 
medical evidence showing that his facial nerve paralysis 
had increased in severity.  With regard to what evidence 
he should submit and what evidence VA would obtain for 
him, the Board notes that, even before the enactment of 
the VCAA, VA did not, for the most part, apply the concept 
of "well groundness" to claims for increased ratings, but 
rather VA obtained all evidence relevant to the veteran's 
treatment for the service-connected disorder in question, 
as it has done in this case, and it provided the veteran 
with medical examinations, as it has done in this case, to 
determine whether the degree of disability resulting from 
the service-connected disorder met the rating criteria for 
an increased rating.  All evidence and records identified 
by the veteran as relevant to his claim have been obtained 
for review in this case.  He and his representative were 
notified of the rating criteria involved for a higher 
rating in this case.  VA afforded the veteran a VA 
examination in relation to his claim.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board concludes that, with respect to 
this claim, all possible development has been conducted 
and all notification provided.

New And Material Evidence To Reopen A Claim For
A Residuals Of A Fracture Of The Left Great Toe

Service connection may be established for a disability on 
a direct basis where a current disability exists and that 
disability either had its onset in service or is the 
result of a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In this case, service connection was denied for status 
post fracture, big toe, in a June 1982 rating decision.  
The veteran did not appeal that decision, and it is final. 
38 U.S.C.A. § 7105(c).  In order to reopen a claim which 
has been previously denied and which is final, the 
claimant must present new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can 
be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The provisions of 38 C.F.R. § 3.156(a) were amended 
effective August 29, 2001.  See 38 C.F.R. § 3.156(a) 
(2002).  These amendments are effective only on claims 
received on or after August 29, 2001, and therefore they 
are not relevant in this case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this case, the service medical records show that the 
veteran sustained a fracture to his left great toe in 
service.  In the June 1982 rating decision, the RO 
indicated that it denied the claim for service connection 
because there was no residual disability from this injury 
in service.  Evidence submitted since the June 1982 rating 
decision includes the veteran's hearing testimony at a 
July 1992 hearing that he sustained a fracture to the left 
great toe in service when he dropped a block of ice on his 
foot.  He stated that he did not receive any treatment for 
his left toe following service because he had forgotten 
about the injury until about eight or nine years prior to 
the hearing when his left toe began hurting.  He stated 
that a VA orthopedist told him that there was nothing that 
could be done for the toe and that a cast could not be put 
on it.

In addition, in July 1994, the RO received a statement 
from Dr. J. A. Morillo, dated in June 1982, that the 
veteran suffers from a fracture of the neck of the 1st 
metatarsal of his left foot.  The doctor recommended that 
a short cast boot with an orthopedic heel be worn for 35 
days.

On a VA Bones examination conducted in June 1999, the 
examiner recorded the veteran's history of having 
sustained a fracture to the left great toe in service.  He 
referred to no pain of the left great toe on the day of 
the examination.  He stated he had difficulty walking.  He 
denied any other symptomatology.  On examination, there 
was no evidence of any deformity, angulation, forced 
motion, shortening or intra-articular involvement of the 
left great toe.  The veteran had a normal gait cycle.  
There was no ankylosis.  Dorsiflexion was 60 degrees.  
There was no painful motion.  The left toe was within 
normal limits.  The veteran could raise on toes and heels 
without pain.  There were no constitutional signs of bone 
disease.  X-rays of left great toe showed no evidence of 
joint pathology.

Also added to the record since the June 1982 rating 
decision is the statement of a private physician, Dr. 
Edison Holquin, dated in May 2000, that the veteran 
experienced trauma to the first toe of the left foot with 
immobility and intense pain that got worse with time.

The Board concludes that the evidence noted above, while 
new, is not material because it does not bear directly and 
substantially upon the specific matter under consideration 
which is whether the veteran has a residual current 
disability resulting from the fracture to the left great 
toe in service.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  The evidence presented 
or secured since the June 1982 rating decision in this 
case does not show the existence of a disability of the 
left great toe.

The statement of Dr. Morillo, dated in 1982, and the 
veteran's statements at the July 1992 hearing are too old 
to be relevant to the existence of a current disability.  
The VA Bones examination, conducted in June 1999, did not 
show a disability of the left great toe, and the statement 
of Dr. Holquin, dated in May 2000, that the veteran's toe 
injury in service "got worse with time" also does not show 
the existence of a current left toe disability.  
Accordingly, the evidence does not bear directly and 
substantially upon the specific matter under 
consideration, and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Therefore, the Board concludes that 
June 1982 rating decision denying service connection for 
residuals of a fracture of the left big toe is final, and 
evidence received since the June 1982 rating decision 
denying service connection for residuals of a fracture of 
the left big toe is not new and material, and the 
veteran's claim for service connection may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (2001).

Increased Rating For Seventh (Facial) Cranial Nerve 
Paralysis,
Currently Rated As 10 Percent Disabling For Disability
Affecting The Left Side Of The Face.

Background.

Service medical records show that the veteran was involved 
in an automobile accident in service in February 1948 in 
which he fractured the first lumbar vertebra.  While being 
treated in the hospital for the back injury, he developed 
Bell's palsy on the right side of the face in April 1948, 
the cause of which was undetermined.  A consultation 
report dated in April 1948 showed an impression of "7th 
Nerve Palsy".  (Bell's palsy is paresis or paralysis, 
usually unilateral, of the facial muscles, caused by the 
dysfunction of the 7th cranial nerve; it is also called 
peripheral facial paralysis.  Stedman's Medical Dictionary 
1285 (26th ed. 1995)). 

After discharge from the service, the veteran filed a 
claim with VA for service connection for facial paralysis 
in December 1948.  A January 1949 VA orthopedic 
examination report showed that the veteran exhibited a 
right-sided facial palsy (Bell's Palsy).  On a February 
1949 VA neurological examination, the examiner noted 
paralysis of the right facial nerve without involvement of 
the 6th or 8th nerves.  The diagnosis was facial paralysis.  
In a March 1949 rating decision, the RO granted service 
connection for moderate facial paralysis and assigned a 10 
percent rating for the disorder.

On an August 1949 VA orthopedic examination, the examiner 
noted the presence of residuals, Bell's palsy, right side 
of face.  A VA Narrative Summary dated in February-March 
1954 shows that the veteran was admitted to a VA hospital 
complaining of an inability to move the left side of his 
face.  It was noted as history that he had suffered from 
the same thing with involvement of the right side of the 
face in 1948.  The final diagnosis was neuropathy of the 
left facial nerve, Bell's palsy, due to undetermined 
cause, treated, unchanged.  Based on the VA hospital 
report, the RO granted an increased rating to 20 percent 
for facial paralysis in an April 1954 rating decision.

A March 1957 VA neurological examination reflected that 
the veteran had suffered facial paralysis on two occasions 
from which he had recovered.  Examination of the cranial 
nerves revealed a mild weakness of the orbicularis oculi.  
The diagnosis was residuals of old, cured facial 
paralysis.  On a Narrative Summary from a period of 
hospitalization in March 1957, the examiner noted that the 
cranial nerves were intact.  In a June 1957 rating 
decision, the RO proposed a reduction in the veteran's 
rating for facial paralysis to 10 percent disabling, and 
the reduction became effective in August 1957.

On a February 1959 VA neurological examination, the 
examiner noted the history of two episodes of facial 
paralysis on opposite sides of the face in 1948 and in 
"1953" (sic) from which the veteran had had a complete 
recovery.  The neurological examination was normal in all 
respects with good recovery from facial paralysis.  No 
diagnosis regarding the face was rendered.  In an April 
1959 rating decision, the RO proposed a reduction in the 
rating for facial paralysis to a noncompensable rating, 
and the reduction became effective in June 1959.

Findings on a VA neurological examination dated in 
December 1960 reflected a bilateral misregeneration 
phenomena of the facial paralysis with good cosmetic and 
functional recovery.  An orthopedic medical report dated 
in December 1980 from a private physician reflected mild 
residuals of a right facial paralysis.  On an October 1981 
VA Narrative Summary, the examiner noted a history of 
bilateral facial paralysis and that the veteran reported 
that the left side had improved but the right side had not 
improved as much.  The examiner noted with regard to 
cranial nerve VII that there was mild bilateral facial 
weakness and right ptosis.  The impression was facial 
diplegia, old.  On an August 1992 VA neurological 
examination, the examiner noted bilateral facial weakness, 
peripheral type.  Through the years, including on a 
February 1994 rating decision, the RO continued the 
noncompensable rating for facial paralysis.

In October 1996, the veteran claimed an increased rating 
for service-connected facial paralysis.  On a February 
1997 VA cranial nerves examination report, the examiner 
noted the history of two episodes of facial paralysis in 
1948 and in "1952" (sic).  The examiner's findings 
included facial asymmetry and lack of expression due to 
bilateral facial weakness; bilateral facial muscle 
fasciculations, more on the left than the right, and 
bilateral weakness, graded as 3.5-4/5 on the right side; 
3/5 on the left side.  The examiner ordered color 
photographs of the veteran's face to be taken and those 
photographs are in the claims file.  The diagnosis was 
status post bilateral facial nerve paralysis with 
residuals.

On the August 1997 rating decision from which this appeal 
to the Board arises, the RO granted a 10 percent rating 
for "left VII nerve paralysis, facial."  The RO noted in 
the rating decision that, although the examiner indicated 
bilateral facial weakness and asymmetry, "we are 
considering only the left side as it is 
service-connected."

Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R., Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In this case, the veteran's facial paralysis is rated 
under the criteria in the rating schedule for evaluating 
paralysis of the seventh (facial) cranial nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8207.  These criteria 
provide a 10 percent rating for a moderate degree of 
incomplete paralysis; a 20 percent rating for a severe 
degree of incomplete paralysis; and a 30 percent rating 
for complete paralysis.  The rating assigned is dependent 
upon the relative loss of innervation of facial muscles.  
38 C.F.R. § 4.124a, Diagnostic Code 8207, Note.  In an 
introductory paragraph pertaining the criteria for rating 
diseases of the cranial nerves, the rating schedule 
provides, "The ratings for the cranial nerves are for 
unilateral involvement; when bilateral, combine but 
without the bilateral factor."  38 C.F.R. § 4.124a, 
Diseases of the Cranial Nerves; see also 38 C.F.R. § 4.26 
(regarding the bilateral factor).

It is not clear why the RO, in its August 1997 decision, 
determined that only left-sided facial paralysis is 
service-connected in this case.  Concerning this, the 
Board notes first that, despite inconsistencies recorded 
as history in certain medical reports over the years as to 
which side of the face was initially affected in service 
in 1948, the service medical records clearly show that it 
was the right side of the face, not the left side.  
Second, earlier rating decisions, including the initial 
rating decision granting service connection in March 1949, 
did not distinguish between right- and left-sidedness for 
the purpose of service connection but rather identified 
the service-connected disability only as "facial 
paralysis".  Although it is true that, at the time the 
first rating decision was rendered, the veteran had 
experienced only right-sided facial paralysis, the Board 
notes that, when the veteran experienced the episode of 
facial paralysis on the left side of his face more than 
five years after separation from service in 1954, the RO 
granted an increased rating for the service-connected 
facial paralysis, from 10 percent to 20 percent.  Thus, it 
appears that service connection was granted for facial 
paralysis in general and, when the service-connected 
disorder affected the left-side of face a few years after 
service, the left-sided disability was considered in 
assigning an increased rating.

For these reasons, the Board concludes that the disability 
rating assigned for current residuals of the facial 
paralysis should not be limited to residuals only on the 
left side of the face but should include consideration of 
right-sided disability as well.  Accordingly, since the 
February 1997 VA cranial nerves examination report 
reflected residuals of bilateral facial nerve paralysis 
and since the rating criteria provide that, when 
bilateral, ratings may be combined but without the 
bilateral factor, the Board concludes that a separate 
rating may be assigned in this case for the residuals of 
the facial paralysis of the right side, and that that 
rating may be combined, without the bilateral factor, with 
the ratings for the veteran's other service-connected 
disorders including the rating assigned for facial 
paralysis of the left side.

Based on the photographs of the veteran's face and the 
findings on the February 1997 examination report, the 
Board concludes that the 10 percent rating assigned for 
the residuals of facial paralysis on the left side is the 
appropriate rating in this case for the moderate degree of 
disability shown on the left side and that the residuals 
do not more nearly approximate a severe degree of 
incomplete paralysis.  In this regard, the Board notes 
that the February 1997 examiner noted facial asymmetry and 
lack of expression due to bilateral facial weakness; 
bilateral facial muscle fasciculations, more on the left 
than the right, and bilateral weakness, graded 3/5 on the 
left side.  A higher rating than 10 percent is not 
warranted in this case because the evidence does not 
demonstrate a degree of paralysis affecting the left side 
that more nearly approximates a "severe" incomplete 
paralysis and complete paralysis is not shown.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8207.

With regard to the degree of disability affecting the 
right side of the face, the findings of the examiner were 
the same as for the left side, except that facial muscle 
fasciculations and facial weakness were not as great, the 
weakness graded as 3.5-4/5 on the right side.  Based on 
these findings, the Board concludes that a moderate degree 
of paralysis affects the right side of the face as well as 
the left, albeit the right-sided fasciculations and 
weakness are somewhat less, and a separate 10 percent 
rating may be assigned for the disability on the right 
side of the face, to be combined, without the bilateral 
factor, with the other service-connected ratings.  A 
higher rating than 10 percent is not warranted because the 
evidence does not demonstrate a degree of paralysis 
affecting the right side that more nearly approximates a 
"severe" incomplete paralysis and complete paralysis is 
not shown.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8207.


ORDER

New and material evidence not having been submitted, 
service connection for residuals of a fracture of the left 
great toe is denied.

An increased rating for service-connected seventh (facial) 
cranial nerve paralysis affecting the left side of the 
face, currently rated as 10 percent disabling, is denied.

A separate rating of 10 percent, but not higher, for 
service-connected seventh (facial) cranial nerve paralysis 
affecting the right side of the face, to be combined 
without the bilateral factor, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

